                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


BRIAN LILLIE and wife TRACY LILLIE,
ENTERPRISE HOLDINGS GROUP LLC
d/b/a    COLUBURIS       VENTURES,                                 No. 1:20-CV-905
ECREATIVE GROUP, INC., and THREE
WIDE MEDIA,
                                                              NOTICE OF REMOVAL
       Plaintiffs,

v.

ALAN JOHN HANKE and LUIS ALBERTO
GUERRA,

       Defendants.


       Defendants Alan John Hanke and Luis Alberto Guerra respectfully show the Court as

follows:

       1.      Defendants are a party to a civil action in the Superior Court Division of Cabarrus

County, North Carolina entitled “Brian Lillie and wife Tracy Lillie, Enterprise Holdings Group

LLC d/b/a Coluburis Ventures, eCreative Group, Inc., and Three Wide Media, LLC v. Alan John

Hanke and Luis Alberto Guerra” C.A. No. 20-CVS-2565, which was commenced by the filing of

the underlying state court summons and complaint on August 31, 2020. No further proceedings

have taken place in that action. As of October 2, 2020, there are no other filings in the state court

matter beyond the summons, complaint, and affidavit of service.

       2.      This petition for removal is timely filed pursuant to 28 U.S.C. § 1446(b) in that it

is filed within thirty (30) days of the date on which Defendants first received the summons and

complaint through service or otherwise. Defendant Luis Alberto Guerra was first served with

process in this matter on September 4, 2020. (See Exhibit A, Affidavit of Service on Luis



                                                 1



        Case 1:20-cv-00905-WO-LPA Document 1 Filed 10/02/20 Page 1 of 4
Alberto Guerra, ¶ 3). Defendant Alan John Hanke was first served with process in this matter on

September 5, 2020. (See Exhibit B, Affidavit of Service on Alan John Hanke, ¶ 3).

        3.      As per the representations in the Complaint, Plaintiffs Brian Lillie and Tracy

Lillie are individual citizens and residents of Cabarrus County, North Carolina. (See Exhibit C

Complaint, ¶ 1).

        4.      Plaintiff Enterprise Holdings Group LLC d/b/a Colubris Ventures is a North

Carolina limited liability company which, upon information and belief, has its principal place of

business in Cabarrus County, North Carolina. (See id., ¶ 2).

        5.      Plaintiff eCreative Group, Inc. is a foreign corporation, incorporated under the

laws of the State of Iowa with its principal place of business in Cabarrus County, North Carolina,

and authorized and doing business in North Carolina. (See id., ¶ 3).

        6.      Plaintiff Three Wide Media, LLC, is a foreign limited liability company,

incorporated under the laws of the State of Iowa with its principal place of business in Cabarrus

County, North Carolina, and authorized and doing business in North Carolina. (See id., ¶ 4).

        7.      Defendant Alan John Hanke is an individual citizen and resident of McHenry

County, Illinois. (See id., ¶ 5).

        8.      Defendant Luis Alberto Guerra is an individual citizen and resident of Broward

County, Florida (See id., ¶ 6).

        9.      There is complete diversity of citizenship amongst all the properly joined parties

in this matter. See 28 U.S.C. § 1332.

        10.     Further, the amount in controversy, exclusive of interest and costs, exceeds the

sum of $75,000.00. Counsel for Defendants has asked counsel for Plaintiffs to stipulate that the




                                                2


        Case 1:20-cv-00905-WO-LPA Document 1 Filed 10/02/20 Page 2 of 4
amount in controversy in this matter is not in excess of $75,000.00, and Plaintiffs have refused to

do so, as evidenced by the email exchange attached as Exhibit D.

          11.   Therefore, the statutory minimum for diversity jurisdiction is satisfied in this

matter.

          12.   The United States District Court for the Western District of North Carolina has

original subject matter jurisdiction of this civil action pursuant to 28 U.S.C. § 1332 because there

is complete diversity of citizenship among all of the properly joined parties, and the amount in

controversy in this civil action, exclusive of interest and costs, exceeds the sum of $75,000.00.

          13.   Pursuant to 28 U.S.C. § 1446(a) the Local Rules of Practice and Procedure for the

Middle District of North Carolina, a copy of the state court Complaint is attached to this Notice

of Removal as Exhibit C. A copy of the Summons is attached to this Notice of Removal as

Exhibit E. A copy of the Affidavit of Service for Defendant Luis Alberto Guerra is attached to

this Notice of Removal as Exhibit A. A copy of the Affidavit of Service for Defendant Luis

Alberto Guerra is attached to this Notice of Removal as Exhibit B.

          14.   Defendants submit this Notice of Removal without waiving any defense to the

claims asserted by Plaintiff or conceding that Plaintiff has pled claims upon which relief can be

granted. Defendants specifically reserve the right to assert, if applicable, any and all defenses

enumerated under Rule 12 of the Federal Rules of Civil Procedure or any other affirmative

defenses, including those enumerated under Rule 8(c) of the Federal Rules of Civil Procedure,

upon the filing of its responsive pleadings within the time allotted under the Federal Rules.




                                                 3


          Case 1:20-cv-00905-WO-LPA Document 1 Filed 10/02/20 Page 3 of 4
       Defendants Alan John Hanke and Luis Alberto Guerra pray that the above case now

pending against it in the Superior Court Division of Cabarrus County, North Carolina be

removed therefrom to this Court.


       Respectfully submitted this 2nd day of October, 2020.

                                            ROSENWOOD, ROSE & LITWAK, PLLC


                                            /s/ Ryan M. Arnold
                                            Nancy S. Litwak (N.C. Bar No. 47288)
                                            Ryan M. Arnold (N.C. Bar No. 52010)
                                            1712 Euclid Ave
                                            Charlotte, NC 28203
                                            704-228-8578
                                            nlitwak@rosenwoodrose.com
                                            rarnold@rosenwoodrose.com
                                            Attorneys for Defendants
                                            Alan John Hanke and Luis Alberto Guerra




                                               4


       Case 1:20-cv-00905-WO-LPA Document 1 Filed 10/02/20 Page 4 of 4
